EXHIBIT 99.2 Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because NV Energy, Inc. (the “Company”) believes that these measures are useful to investors because the rating agencies use these measures when determining a company’s credit ratings.The cost of the Company’s debt, the ability of the Company’s subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company’s credit ratings.The Company believes that net income (loss) is the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income (loss), reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures.FFO is not necessarily an indication of the Company’s cash flow available to fund cash needs.Additionally, it should not be used as an alternative to net income (loss) when evaluating the Company’s financial performance or to cash flow from (used by) operating, investing and financing activities when evaluating the Company’s liquidity or ability to make cash distributions or pay debt service.The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. Funds From Operations (FFO) Six Months ended June 30, Year Ended December 31, LTM June 30, Net Income (Loss) $ ) $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Deferred taxes and deferred investment tax credit AFUDC(2) (Debt and Equity) Reinstatement of deferred energy costs - ) - Carrying charge on Lenzie plant - - - ) ) - Reinstated interest on deferred energy - - - ) - - Gain on sale of investment - - - ) ) - Other, net ) Funds from Operations (Before Deferred Energy Costs) Amortization of energy costs, net of deferrals Payment to terminating supplier - ) - Proceeds from claim on terminating supplier - Adjusted Funds from Operations $ Long-term debt $ $ $ Current maturities of long-term debt Total Debt $ Interest charges $ AFUDC(2) (Debt) Adjusted Interest Expense $ Total Debt/Funds from operations x x x x Total Debt/Adjusted FFO x x x x Funds from Operations Interest Coverage x x x x Adjusted Funds From Operations Interest Coverage x x x x Common Shareholders' Equity $ Total Capitalization (including current maturities of long-term debt) $ Total Debt/Total Capitalization % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders' equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Six Months ended June 30, Year Ended December 31, LTM June 30, Net Income (Loss) $ ) $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Deferred taxes and deferred investment tax credit AFUDC(2) (Debt and Equity) Reinstatement of deferred energy costs - ) - Carrying charge on Lenzie plant - - - ) ) - Reinstated interest on deferred energy - - - ) - - Other, net ) Funds from Operations (Before Deferred Energy Costs) Amortization of deferred energy costs, net of deferrals Payment to terminating supplier - ) - Proceeds from claim on terminating supplier - Adjusted Funds from Operations $ Long-term debt $ Current maturities of long-term debt Total Debt $ Interest charges $ AFUDC(2) (Debt) Adjusted Interest Expense $ Total Debt/Funds from Operations x x x x Total Debt/Adjusted FFO x x x x Funds from Operations Interest Coverage x x x x Adjusted Funds From Operations Interest Coverage x x x x Common Shareholder's Equity $ Total Capitalization (including current maturities of long-term debt) $ Total Debt/Total Capitalization % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders's equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Six Months ended June 30, Year Ended December 31, LTM June 30, Net Income $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Deferred taxes and deferred investment tax credit ) ) AFUDC(2) (Debt and Equity) Other, net Funds from Operations (Before Deferred Energy Costs) Amortization of deferred energy costs, net of deferrals 73 ) Payment to terminating supplier - ) - Proceeds from claim on terminating supplier - Adjusted Funds from Operations $ Long-term debt $ Current maturities of long-term debt - - Total Debt $ Interest charges $ AFUDC(2) (Debt) Adjusted Interest Expense $ Total Debt/Funds from Operations x x x x Total Debt/Adjusted FFO x x x x Funds from Operations Interest Coverage x x x x Adjusted Funds From Operations Interest Coverage x x x x Common Shareholder's Equity $ Total Capitalization (including current maturities of long-term debt) $ Total Debt/Total Capitalization % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders's equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction.
